Citation Nr: 1135344	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-17 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1969 until July 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service, an organic disease of the nervous system was not manifest within one year of separation, and the credible evidence establishes that the current bilateral hearing loss disability is not attributable to service.

2.  Tinnitus first manifested during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 1110, 1112, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred during active service.  38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Here service records have been obtained, as have records of VA treatment and evaluation.  Furthermore, the Veteran was afforded a VA examination in June 2006, during which the examiner was provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309.

A veteran is presumed to have entered service in sound condition with respect to his or her health.  See 38 U.S.C.A. § 1111.  When a disability or disease is not noted upon service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, the Veteran is claiming entitlement to service connection for loss of hearing.  For the purposes of this claim, the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran avers that bilateral hearing loss disability and tinnitus are due to service.  To the extent to which he is alleging that combat-related noise exposure caused in-service injuries to his ears, the Board notes that he was awarded numerous decorations including the Republic of Vietnam Campaign Medal, the Army Commendation Medal with one Pak Leaf Cluster, the Vietnam Service Medal with on Star, and the Bronze Star Medal.  Furthermore, the Veteran's primary military specialty was as a field artillery unit commander.  Accordingly, the Board finds that the Veteran was in combat, and the provisions of 38 U.S.C.A. § 1154(b) are applicable, and the Board concedes in-service noise exposures.  

Notably, however, the Veteran has not alleged an episode of decreased hearing acuity or tinnitus during a combat event.

Factual Background

Service treatment records show that on examination in February 1968, the Veteran denied any ear trouble or hearing loss.  His ears and ear drums were indicated to be normal, and audiological evaluation revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
-10
X
10

Examination in May 1969 indicated that the Veteran's ears and ear drums were normal.  Veteran denied any ear trouble, or hearing loss.  Audiological evaluation revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

On separation examination in May 1971, the Veteran denied any hearing loss or ear trouble, and his ears and ear drums were normal.  Audiological evaluation indicated pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
X
10
LEFT
10
10
5
X
5

Following separation from active service in July 1971, the Veteran underwent a VA examination in November 1971.  At that time, the Veteran did not report any tinnitus or decrease in hearing acuity.

The record first reflects the Veteran's report of hearing loss and tinnitus in a VA Form 21-4138 filing received in May 2006.  He underwent VA examination in June 2006, at which time reported that he was exposed to machine guns, mortars, missile launchers, helicopters, heavy artillery, combat explosions, and aircraft noise during service.  He stated that although he could not recall exactly when tinnitus began but that it was "30 years ago, I don't remember."  The examiner otherwise recorded that the Veteran "says that he is sure though that he had it in the military, even though he can't clearly remember."  Hearing loss had a gradual onset, and may have existed prior to entering service.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
65
55
60
LEFT
20
25
25
65
65

Speech audiometry indicated speech recognition ability of 88 percent in the right ear and of 100 percent in the left ear using the Maryland CNC Word List.  Following additional clinical testing, the diagnoses were of: mild sloping to moderately-severe sensorineural hearing loss in the right year; normal hearing through 2000 Hertz, and moderately-severe sensorineural hearing loss from 3000 to 8000 Hertz in the left year; and normal bilateral middle ear function.

The examiner noted that the Veteran worked in sales for the prior 35 years, and that he denied any post-military noise exposure.  She also noted that the Veteran's military occupation subjected him to a great deal of noise during service.  The examiner cited to a medical article which stated that "[o]nce exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure."  An additional article indicated that "previously noise-exposed ears are not more sensitive to further noise exposure . . . once the exposure to noise is discontinued."  Based on the foregoing, in addition to the Veteran's hearing examination at enlistment and separation, the lack of timeline of onset of hearing loss or tinnitus, and the pattern of hearing loss seen, the examiner concluded that both bilateral hearing loss and tinnitus were less likely that not the result of in-service noise exposure.

Hearing loss

At the outset, the Board notes that the Veteran reported to the VA examiner in December 2006 that he may have had a hearing loss disability which preexisted service.  Notably, the February 1968 separation examination contained no lay report of hearing loss and audiometric examination did not disclose a hearing loss disability.  As such, the Board finds that the presumption of soundness attaches to this claim.

The Veteran's service treatment records do not disclose the existence of a hearing loss disability during service.  However, there is some evidence of a decrease in hearing acuity from the time of entrance until the time of separation.  Nonetheless, the threshold levels indicated on service separation examination in 1971 did not raise to the level of a disability, see 38 C.F.R. § 3.385, and the Board finds that hearing loss disability was not manifest during service.

The Veteran has admitted to not recalling when hearing loss began.  To the extent that he believed that the disability began during or before service, such statements are not reliable by his own admission.  The record first documents lay and medical evidence of hearing loss disability on VA examination in 2006, which is many years following the Veteran's separation from service.  The Board notes that the time lapse of more than 30 years between service separation and the first lay report of hearing loss or treatment for such is not consistent with a finding of inservice onset of decreased hearing acuity.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Of more probative value is the June 2006 VA examiner's opinion that the Veteran's bilateral hearing loss disability is not due to in-service noise exposure.  In particular, the VA examiner found that no hearing loss disability was manifested in service based upon objective audiometric testing, which greatly outweighs the Veteran's off-hand recollections of a possible decreased hearing acuity before or after service which is made more than 30 years after the fact.  

With respect to the opinion offered by the VA examiner, this examiner found no hearing loss disability in service based upon objective audiometric testing, and found no nexus of the current hearing loss disability to service based upon several factors which include the lack of timeline of onset of hearing loss in service (which the Board accepts as true), the pattern of hearing loss seen, and accepted medical principles indicating that noise induced hearing loss occurs at the time of trauma and does not predispose future hearing loss.

On the other hand, the Veteran has provided his own opinion that his hearing loss either began in service or is otherwise related to active service.  As the Veteran is not shown to possess any specialized knowledge or training involving the causes of hearing loss, his opinion holds little, if any, probative value.  To the extent his opinion holds probative value, it is greatly outweighed by the opinion of the December 2006 VA audiologist who clearly has greater training and expertise than the Veteran to speak to the measurement and etiology of hearing loss.  

In sum, the more probative evidence establishes that a bilateral hearing loss disability first developed decades after service and that it is unrelated to service.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

Based on the evidence detailed above, the Board finds that reasonable doubt exists as to whether the Veteran's tinnitus first manifested during service.  In this respect, at his June 2006 VA examination, the Veteran was admittedly unable to recall the exact onset of his tinnitus.  At one point, he stated that his tinnitus had been present for "30 years" which is close in proximity to his service discharge.  At another point, he stated that he was sure though that he had it in the military, even though he can't clearly remember."  

Overall, the Board finds that the Veteran has provided an honest recollection regarding the onset of his tinnitus.  In the light most favorable to the Veteran, and resolving reasonable doubt in favor of the Veteran, the Veteran's statements allege the onset of tinnitus during service.  In such a situation, service connection is established based upon the onset chronic symptoms of ear ringing which began during active service.  No nexus opinion is required as tinnitus is a unique subjective symptom which, for the most part, can only be established the testimony of the Veteran himself, including its onset.  The claim, therefore, is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


